DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species A & C, claims 1-13, 26, and 40-41 in the reply filed on March 22, 2021 is acknowledged.
Claims 14-25, 27-39, and 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2021.
Status of Claims
Claims 1-46 are current in the application.  Claims 1-13, 26, and 40-41 are currently under examination.  Claims 14-25, 27-39, and 42-46 are withdrawn subject to a restriction and election of species requirement.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-6, 8-11, 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkbride (US 4,279,722)
Regarding claims 1, Kirkbride teaches a method for enhancing a multi-step chemical conversion reaction comprising: providing a reactant mixture comprising one or more reacting specie(s); providing a catalyst or sorbent comprising one or more support materials and one or more deposited catalytically active materials; and applying an electromagnetic field with a prescribed power, frequency, and pulsing strategy specific to interactions of reactant species and an electromagnetic field with at least one of the support materials, sorbent, and catalytically active materials in a particular chemical reaction.  (e.g. catalytic treatment of hydrocarbon stock, col. 2 lines 1-30; e.g. catalytic reforming of naphtha by microwave treatment, col. 4 lines 44-68, where the Examiner is reading the reformate products as including benzene, toluene, and xylene).  Therefore, Kirkbride anticipates the method of claim 1. 
Regarding claim 2, Kirkbride teaches the method of claim 1 wherein the chemical reaction is an endothermic chemical reaction.  (e.g. catalytic reforming of naphtha by microwave treatment, col. 4 lines 44-68) Therefore, Kirkbride anticipates the method of claim 2.
Regarding claim 3, Kirkbride teaches the method of claim 2 wherein the endothermic chemical reaction includes a plurality of reaction mechanism steps performed in parallel leading to desired products.  (e.g. catalytic hydrogen treating of products from the fractionator; and/or catalytic reforming/cracking/hydrocracking, Fig. 1 and col. 3 lines 50-68, col. 4 lines 1-68)  Therefore, Kirkbride anticipates the method of claim 3. 
Regarding claim 4, Kirkbride teaches the method of claim 3 wherein the electromagnetic field is removed or reduced to minimize the undesired side reactions and maximize desired product formations.  (e.g. spacing the time/position of the microwave, col. 3 lines 1-30)  Therefore, Kirkbride anticipates the method of claim 4. 
Regarding claim 5, Kirkbride teaches the method of claim 2 wherein the endothermic chemical reaction includes a plurality of reaction mechanism steps performed in series leading to desired products.  (e.g. catalytic hydrogen treating of products from the fractionator; and/or catalytic reforming/cracking/hydrocracking, Fig. 1 and col. 3 lines 50-68, col. 4 lines 1-68)  Therefore, Kirkbride anticipates the method of claim 5. 
Regarding claim 6, Kirkbride teaches the method of claim 2 wherein the support material does not appreciably absorb the electromagnetic field.  (e.g. silica-alumina support, col. 3 lines 65-68, col. 4 lines 54-56) Therefore, Kirkbride anticipates the method of claim 6. 
Regarding claim 8, Kirkbride teaches wherein the deposited catalytically active material does not appreciably absorb the electromagnetic field. (i.e. that the microwave energy is tuned to induce resonance in specific bonds of the reactive materials, col. 2 lines 30-44) 
Regarding claim 9, Kirkbride teaches the method of claim 2 wherein the deposited catalytically active material absorbs the electromagnetic field.  (e.g. metal oxides or sulfides, col. 3 lines 60-68; or metal [platinum] col. 4 lines 54-56).  Therefore, Kirkbride anticipates the method of claim 9. 
Regarding claim 10, Kirkbride teaches the method of claim 2 wherein the sorbent material does not appreciably absorb electromagnetic field.  (i.e. that the electromagnetic field is specifically tuned to excite specific types of bonds or atoms with little to no effect on adjacent bonds or atoms, col. 2 lines 55-68)  Therefore, Kirkbride anticipates the method of claim 10. 
Regarding claim 11, Kirkbride teaches the method of claim 2 wherein the sorbent material does appreciably absorb the electromagnetic field.  (where the Examiner is reading the naphtha as absorbing the microwaves, col. 4 lines 1-24)  Therefore, Kirkbride anticipates the method of claim 11. 
Regarding claim 13, Kirkbride teaches the method of claim 5 wherein the electromagnetic field is removed or reduced to minimize the subsequent undesired reaction mechanism steps and maximize 
Regarding claim 40, Kirkbride teaches a method for enhancing a multi-step chemical conversion by applying an electromagnetic field comprising: performing a chemical reaction with at least one mechanistic step that is endothermic; providing a reactant mixture comprising one or more reacting specie(s); providing a catalyst or sorbent comprising one or more support materials and one or more deposited active materials; and applying the electromagnetic field at variable microwave frequencies specific to the interactions of reactant species as well as an electromagnetic field with at least one of the support materials, sorbent and catalytically active materials in a particular chemical reaction. (e.g. catalytic treatment of hydrocarbon stock, col. 2 lines 1-30; e.g. catalytic reforming of naphtha by microwave treatment, col. 4 lines 44-68, where the Examiner is reading the reformate products as including benzene, toluene, and xylene).  Therefore, Kirkbride anticipates the method of claim 40. 
Regarding claim 41, Kirkbride teaches a method for enhancing a multi-step chemical conversion reaction by applying an electromagnetic field comprising: performing a chemical reaction with at least one mechanistic step that is endothermic; providing a reactant mixture comprising one or more reacting specie(s); providing a catalyst or sorbent comprising one or more support materials and one or more deposited active materials; and applying the electromagnetic field in a pulsed-power mode specific to the interactions of reactant species and electromagnetic field with at least one of the support, sorbent, and catalytically active materials in a particular chemical reaction. (e.g. catalytic treatment of hydrocarbon stock, col. 2 lines 1-30; e.g. catalytic reforming of naphtha by microwave treatment, col. 4 lines 44-68, where the Examiner is reading the reformate products as including benzene, toluene, and xylene).  Therefore, Kirkbride anticipates the method of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride in view of Purta et al (US 7,387,712 B2). 
Regarding claim 7, Kirkbride is applied as above .
Kirkbride does not explicitly teach the method of claim 2 wherein the support material appreciably absorbs the electromagnetic field.  
In the same field of endeavor (microwave treatment of catalyst for reduction of organic compounds) Purta teaches having a material that absorbs microwave energy along with catalyst (col. 5 lines 1-19)  Purta teaches that having a separate absorber of microwave energy allows the separate absorber to transfer energy to the catalyst through thermal conduction or convection. (col. 5 lines 1-19)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Kirkbride by using a support material that does appreciably absorb microwave energy, as taught by Purta et al, as having a separate absorber of microwave energy allows the separate absorber to transfer energy to the catalyst through thermal conduction or convection. (col. 5 lines 1-19)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride in view of Muradov et al (US 2009/0060805 A1).
Regarding claim 12, Kirkbride is applied as above
Kirkbride does not explicitly teach wherein the interactions of electromagnetic field with at least one of catalyst, support, sorbent materials, and deposited active materials produces a plasma.  
In the same field of endeavor (microwave treatment of hydrocarbons and catalyst) Muradov et al teaches forming plasma with the microwave (Abstract). Muradov et al teaches that this allows temperatures of e.g. 100 degrees Celsius to approximately 5000 degrees Celsius to form in the reaction compartment. (para. 0038)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Kirkbride by ensuring that the microwave treatment generates plasma, as taught 
Conclusion
Claims 1-13 and 40-41 are rejected. Claims 14-39 and 42-46 are withdrawn as subject to a restriction and election of species requirement. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140066676 A1 (catalytic reforming/aromatization of hydrocarbons to form benzene is an endothermic reaction); US 20080210596 A1 (microwave treatment of natural gas to form higher molecular weight hydrocarbons); US 20140051775 A1 (method and apparatus for producing liquid hydrocarbon fuels by microwave treatment of catalyst and reactant).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794